Citation Nr: 1517784	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO. 13-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to educational assistance under Chapter 30, Title 38, United States Code, for benefits under the Montgomery GI Bill Educational Assistance Program.

2. Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

3. Entitlement to educational assistance under Chapter 1607, Title 10, United States Code, for benefits under the Reserve Educational Assistance Program (REAP).


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to April 1990 with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The Veteran irrevocably elected to receive Chapter 33 benefits in lieu of Chapter 30 benefits.

2. Regardless of the Veteran's election, his entitlement to benefits under Chapter 30 expired in May 2005.

3. The extent of the Veteran's service does not confer eligibility for VA educational assistance benefits under Chapter 33, Title 38, United States Code.

4. The extent of the Veteran's service does not confer eligibility for VA educational assistance benefits under Chapter 1607, Title 10, United States Code.


CONCLUSIONS OF LAW

1. The criteria for eligibility for educational assistance under Chapter 30, Title 38, United States Code (MGIB) have not been met.  38 U.S.C.A. §§ 107(a) and 3011(a) (West 2014); 38 C.F.R. §§ 3.40 and 21.7042 (2014).

2. The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §21.9520 (2014).
3. The criteria for eligibility for educational assistance under Chapter 1607, REAP education benefits have not been met.  10 U.S.C.A. §§ 16161 -16165 (West 2014); 38 C.F.R. §§ 21.7540 , 21.7550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

However, the United States Court of Appeals for Veterans Claims (Court) has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  Additionally, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004 (June 23, 2004).

For reasons that will be explained in more detail below, the Board finds that there is no legal entitlement to the benefits claimed.  Therefore, the Board finds that there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Accordingly, the Board finds that no further discussion of the VCAA is required because any deficiencies of notice or assistance are moot.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

The governing legal criteria, as pertinent to this particular case, specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must first become a member of the Armed Forces, serve at least three years of continuous active duty in the Forces, and must be discharged with an "honorable" discharge. 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a) (4).  Additionally, Chapter 1607 of Title 10 of the United States Code (The REAP program) provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163.  Lastly, a veteran may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

A veteran is also eligible for benefits under 38 U.S.C.A Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).

Additionally, a veteran's eligibility for education benefits expire 15 years from the last period of active duty of at least 90 continuous days, or 30 continuous days if released for a service-connected disability.  38 C.F.R. § 21.9530(a).

The facts of this case are not in dispute.  In January 2013 the Veteran submitted an application for education benefits under Chapter 30.  He subsequently submitted a February 2013 application that included an irrevocable election of benefits under Chapter 33.  He then submitted an April 2013 application for education benefits under the REAP program.  Additionally, the Veteran asserts that even though he only served 78 creditable days after September 10, 2001, he is still entitled to benefits.

Review of the Veteran's service dates reflect that he served for 1026 consecutive days between July 10, 1987 and April 30, 1990.  Department of Defense records also reflect that the Veteran served 78 creditable days between October 2002 and February 2005.  At no point did the Veteran serve for 90 consecutive days following his release from active duty in 1990.  Further, the Veteran did not serve for 90 consecutive days or more on a contingency operation following September 10, 2001 or perform full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more.  Moreover, the Veteran's February 2013 application for benefits (Form 22-1990) contains a properly completed irrevocable election for benefits under Chapter 33.

Based on review of the record, the Board finds that the Veteran is not legally entitled to education benefits under Chapter 30, 33 or 1607.  Regardless of the Veteran's irrevocable February 2013 election to pursue benefits under Chapter 33, his entitlement to benefits under Chapter 30 expired in May 2005, 15 years after his last period of 90 consecutive days of active duty.  The record also reflects, and the Veteran does not contest, that he served for 78 aggregate creditable days of active service after September 10, 2001.  Under 38 U.S.C.A. § 3311 the Veteran must serve for at least 90 aggregate days after September 10, 2001 to qualify for benefits.  Lastly, the record does not reflect, and the evidence does not demonstrate, that the Veteran served as part of a reserve component for a period of 90 consecutive days in support of a contingency operation for or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more.  While the Veteran has 78 aggregate days of qualifying service in the reserves, the record reflects that at most he served for 14 consecutive days.

In conclusion, the extent of the Veteran's service does not confer eligibility for VA educational assistance benefits under the Chapter 30, 32, or 33, Title 38, United States Code.  As the Veteran does not meet the statutory requirements for time served under Chapter 33 or 1607, and his entitlement to benefits has expired under Chapter 30, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the Veteran's arguments essentially constitute a theory of entitlement to equitable relief.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis in this case.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the Veteran is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis. See 38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).











ORDER

Eligibility for educational assistance under Chapter 30, Title 38, United States Code (MGIB) is denied.

Eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.

Eligibility for educational assistance under Chapter 1607, REAP education benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


